Citation Nr: 1037433	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1973.  He is the recipient of the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals on appeal 
from an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the claims.  The RO in Montgomery, Alabama, 
currently has jurisdiction over the Veteran's VA claims folder. 

This case was previously before the Board in March 2008, October 
2008, and August 2009, and now returns for further appellate 
review.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the evidence is against a finding that 
the Veteran's current disorders of the back and neck were 
incurred in or otherwise the result of his active military 
service.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  A chronic neck disorder was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

The Board initially notes that the Veteran has, at times, 
contended that his neck disorder is caused or aggravated by his 
back disorder; however, VCAA notice regarding this secondary 
aspect of his claim was not provided to the Veteran.  The Board 
finds that no prejudice results to him as a result of this 
deficiency in that, as his claim for service connection for a 
back disorder is denied herein, his claim for a neck disorder as 
secondary to such disorder must be denied as a matter of law.  
Therefore, there is no reasonable possibility that further 
assistance would aid the Veteran in substantiating his claim on a 
secondary basis.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duties under the VCAA in the 
development of the claim on a secondary basis.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a matter 
of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where the operation of law is dispositive, the appeal 
must be terminated because there is no entitlement under the law 
to the benefit sought).  

Relevant to the remaining aspects of his claims, the Veteran was 
sent pre-adjudication notice via a letter dated in August 2002, 
which is clearly prior to the April 2003 rating decision that is 
the subject of this appeal.  He was also sent additional 
notification via letters dated in November 2003 and November 
2008, followed by readjudication of the appeal in the March 2004 
statement of the case and the supplemental statements of the case 
issued in May 2009 and July 2010.  This subsequent readjudication 
cures the timing defect associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for him to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the November 2008 letter 
included information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist the Veteran 
in the development of his case has been satisfied.  The Veteran's 
service treatment records are on file, as are various post-
service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
As part of his substantive appeal, he indicated that no hearing 
was desired in this case.  Moreover, he was accorded VA medical 
examinations regarding this case in December 2008 and February 
2010, both of which included an opinion that addressed the 
etiology of the current back and neck disorders.  The Board 
acknowledges that it previously determined that the December 2008 
VA examination was inadequate because it did not comment on the 
Veteran's report of an in-service injury and continuity of 
symptomatology since service.  However, the subsequent February 
2010 VA examination did take into account this report.  Further, 
this opinion was based upon both a medical evaluation of the 
Veteran, and an accurate understanding of his medical history 
based upon review of his VA claims folder.  Therefore, the Board 
finds it is supported by an adequate foundation.  No competent 
medical evidence is of record which specifically refutes the 
findings of the February 2010 VA examination, and the Veteran has 
not otherwise identified any prejudice therein.  Accordingly, the 
Board finds that this examination is adequate for resolution of 
this case.  

This case was previously before the Board in March 2008, October 
2008, and August 2009, at which time the current appellate claims 
were remanded for further development, to include affording the 
Veteran proper notice under the VCAA, obtaining records, and 
providing examinations.  The Board observes that, in the August 
2009 remand, the February 2010 VA examiner was directed to offer 
opinions regarding whether the Veteran's neck and back disorders 
were related to service, and whether his neck disorder was 
related to his back disorder.  While the examiner did not offer 
an opinion regarding the latter inquiry, the Board finds no 
prejudice to the Veteran in adjudicating his claim as service 
connection is denied herein for his back disorder and, therefore, 
regardless of whether his neck disorder is related to his back 
disorder, service connection could not be granted on a secondary 
basis.  Therefore, in light of the foregoing, the Board finds 
that all ordered development directed by the remands in this case 
appears to have been accomplished.  Accordingly, a new remand is 
not required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board finds that the 
duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

Initially, the Board acknowledges that the Veteran's service 
treatment records reflect complaints pertaining to a back injury 
in June 1971.  Additionally, records dated in March 1972 reflect 
he fell on his shoulder.  He was also treated for an infected 
cyst in the upper back in July 1972.  

The Board also previously determined in the August 2009 remand 
that, based on his DD Form 214 showing receipt of the Combat 
Infantryman Badge, the Veteran is a combat veteran.  By statute, 
when the record demonstrates that a Veteran engaged in combat 
with enemy forces, then VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  
In pertinent part, it was noted that VA outpatient records from 
February 2003, describe the Veteran's account of injuring his 
back on multiple occasions during service, including falling off 
a wall during basic training and injuring his lower and upper 
back, as well as injuring his shoulder while jumping out of 
helicopters in Vietnam.

The Board further noted the Veteran has stated that he 
experienced back and neck problems during and after service, and 
the Board has no reason to doubt the Veteran's credibility.  In 
addition, the Board noted that the Veteran is competent to 
testify about what he experiences; for example, he is competent 
to discuss current pain and other experienced symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The record also contains competent medical evidence showing the 
Veteran currently has chronic disorders of both the back and 
neck.  For example, a February 2003 VA examination diagnosed, in 
part, degenerative joint disease of the lumbosacral spine with 
three surgeries for L4-5 laminectomy.  The December 2008 and 
February 2010 VA examinations both included findings of 
degenerative disc disease of the lumbar and cervical spines.

Despite the foregoing, the Board concludes that the preponderance 
of the evidence of record is against a finding that the Veteran's 
current disorders of the back and neck were incurred in or 
otherwise the result of his active military service.

The Board notes that, while there is no dispute in this case the 
Veteran sustained in-service back and neck injury, particularly 
in light of his status as a combat veteran, the provisions of 38 
U.S.C.A. § 1154(b) can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids them by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17- 19 (1999).

In this case, the Veteran's neck and spine were both clinically 
evaluated as normal as part of his November 1972 expiration of 
term of service examination.  As such, it constitutes a competent 
medical finding that, despite his in-service injury(ies), there 
was no chronic disability found as a result thereof at the time 
he separated from service.  Thereafter, in a January 1973 
statement, the Veteran indicated that, to the best of his 
knowledge, there had been no change in his medical condition 
since his last separation examination.  

The Board further notes that there is no competent medical 
evidence of record which links the current chronic back and neck 
disorders to the Veteran's active military service.  The February 
2003 VA examination contained no opinion as to the etiology of 
the diagnosed lumbar spine disability.  However, the December 
2008 VA examiner opined that the Veteran's cervical and lumbar 
spine degenerative disc disease was less likely as not caused by 
or a result of the injury sustained during active duty because 
there were no substantiating records for the back injury during 
active duty.  The examiner stated that there was just a simple 
notation in 1971 without diagnosis or workup; and that there was 
no flow of care or record data to review for most of the 
intervening years which would verify the type of injury, 
diagnosis, treatment, and response to treatment.

As already noted, the Board found the December 2008 VA 
examination to be inadequate because examiner did not discuss in 
detail the original injury the Veteran asserts he sustained.  The 
Court has found that an examination was inadequate where the 
examiner did not comment on the veteran's report of an in-service 
injury and instead relied on the absence of evidence in the 
service treatment records to provide a negative opinion.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the 
Board remanded this case for a new examination.

In accord with the Board's remand directives, the Veteran 
underwent a new VA medical examination in February 2010, in which 
the examiner noted the Veteran's account of his in-service back 
and neck problems.  Following evaluation of the Veteran and 
review of his VA claims folder, the examiner opined that the 
Veteran's cervical and lumbosacral spine conditions were both 
less likely as not (less than 50/50 probability) caused by or a 
result of its onset during military service.  In support of this 
opinion, the examiner stated that degenerative disc disease was 
not really a disease but a term used to describe the normal 
changes in spinal discs during aging.  The examiner also stated 
that degenerative disc disease could take place throughout the 
spine, but it most often occurred in the discs in the lower back 
(lumbar region) and the neck (cervical region).  Moreover, the 
approximate 30 year time lapse between reported injury (for which 
the examiner was unable to determine severity) and complaint 
rendered it more likely than not that the Veteran's degenerative 
disc disease was age related.  In other words, the examiner's 
opinion was that the nature of the Veteran's current disabilities 
of the back and neck were of the type consistent with them being 
due to aging, and not being due to an injury.  As detailed above, 
the Board has previously determined that this examiner's opinion 
is based upon an adequate foundation, and is adequate for 
resolution of this case.

The Board notes that the Veteran has contended on his own behalf 
that his neck and back disorders are related to his military 
service.  The Board observes that lay witnesses are competent to 
provide testimony or statements relating to symptoms or facts of 
events that the lay witness observed and is within the realm of 
his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).   Lay evidence may also be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).   However, "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and mere conclusory generalized lay statement that service 
event or illness caused the claimant's current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's neck and back 
disorders and any instance of his military service to be complex 
in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   Additionally, in a 
single-judge Memorandum Decision issued by the Court, it was 
noted that "in the absence of any medical evidence, the record 
must provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the appellant 
suffered from an event, injury or disease in service."  
Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. 
May 10, 2010).  While the Board recognizes that such single judge 
decisions carry no precedential weight, they may be relied upon 
for any persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his in-
service injuries as well as neck and back symptomatology, the 
Board accords his statements regarding the etiology of such 
disorders little probative value as he is not competent to opine 
on such a complex medical question.  Specifically, where the 
determinative issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only 
offered conclusory statements regarding the relationship between 
his military service and his current neck and back disorders.  In 
contrast, the February 2010 VA examiner took into consideration 
all the relevant facts in providing his opinion.  Therefore, the 
Board finds that the Veteran's contentions regarding the etiology 
of his neck and back disorders, as well as his allegations of 
continuity of such symptomatology, are outweighed by the 
competent and probative February 2010 VA examiner's findings.  

For these reasons, the Board finds that the preponderance of the 
evidence of record is against a finding that the Veteran's 
current back and neck disorders were due to a disease or injury 
incurred during active service.  The Board also finds that there 
is no other basis demonstrated by the record to establish service 
connection in this case.  The Veteran was not diagnosed with a 
chronic disability within the first post-service year to warrant 
service connection pursuant to the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309(a).  Additionally, insofar as the 
Veteran has contended that his neck disorder is secondary to his 
back disorder, for which service connection is herein denied, the 
Board finds that such secondary claim lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case and the 
appeal must be denied.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a low back disorder is denied.

Service connection for a neck disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


